Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. Regarding claims 1, 7, and 13, Applicant argues (pg. 1 and 2 of the Remarks) that being broadcast is inconsistent with the MPD being private and that providing to the MBMS client a local groupID value of B does not constitutes generating a private MPD. Examiner respectfully disagrees. The term private under the broadest reasonable interpretation can be interpreted as intended for or restricted to the use of a particular person, group, or class (definition from Meriam-Webster dictionary.) Lo teaches (¶0098) A Remote Period described in the broadcast MPD 220 may reference ad content (e.g., advertisement data 224A-224C), which may be targeted to a specific user group (i.e., it’s intended for the use of a particular group); (Fig 6B) the client replaces substitution parameter $groupID$ with ‘B’ it’s group value, thus generating/obtaining a private MPD (since the MPD will now have information that belongs to/is for one particular group “B” that the public MPD does not have.) 
Applicant further argues (pg. 1 of the Remarks) that Lo’s groupID do not identify a replaceable sub-period. Examiner respectfully disagrees. Lo teaches (Fig. 6B step 11) the client replaces substitution parameter $groupID$ with ‘B’ it’s group value; (Fig. 6B, steps 14-16) this is used to fetch 1rst segment (i.e., replaceable sub-period) and then all subsequent segments (other sub-periods that make the whole period.)
Applicant further argues (pg. 2 of the Remarks) that dereferencing request is not the identification of a replaceable sub-period, but the URL of the ad content to be reproduced. Examiner respectfully disagrees. A URLs are unique identifiers that can be considered as an identification of a replaceable sub-period.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 3, 9, 15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 3, 9, 15 the additional period information is the private MPD is considered new matter. Applicant does not point to the disclosure for support and the disclosure fails to set forth that the additional period information is the private MPD (emphasis added.) Paragraphs [0006, 0008-0009, 0061, 0074-0075 Fig. 9] mention that the additional period information can be used to generate/derive the private MPD or that the private MPD is based on the additional period information, but not that the additional period information is the private MPD (emphasis added.) Therefore, claiming that the additional period information is the private MPD lacks written description and is new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 20150269629, hereinafter Lo) in view of Xu et al. (US 20150033023, hereinafter Xu.) 
Regarding claim 1, “A method of a reception apparatus, comprising” Lo teaches (¶0026) techniques for targeted advertisement insertion; (¶0032) manifest defined in a MPD data structure, and corresponds to a structured collection of data that is accessible to an HTTP streaming client device.
As to “receiving, by circuitry of the reception apparatus, a public media presentation description (MPD), the public MPD identifying a period and at least one media segment to be presented during the period, the public MPD including an XLink within the period” Lo teaches (¶0059, ¶0074, ¶0081, ¶0106) client may retrieve the MPD of a media presentation from a broadcaster/server to determine how to access movie fragments/segments of representation; (¶0033) MPD contains a sequence of one or more periods, each period may have an start attribute and an availableStartTime attribute, that specifies the availability time of the period in UTC format; (¶0034 and ¶0036) each period contains one or more representations and a representation includes one or more segments; (Fig. 6A and ¶0107) MPD indicates a remote period with Period@xlink.
As to “determining, using an …application, additional period information based on the XLink, the additional period information identifying a replaceable sub-period within the period identified in the public MPD, wherein the replaceable sub-period is not identified in the public MPD” Lo teaches (Fig. 6A and ¶0107) MPD has a Period@xlink:href=http://adserver.com/ad1?id=$groupID$ (groupID is considered an additional period information/value); (Fig. 6B, ¶0108) the DASH client requests dereferencing of remote Period elements by issuing an HTTP request for the URL that appears in @xlink:href and provides to the MBMS client a local groupID value of "B" (The replaceable sub-period is not identifiable in the MPD until after the value of B is inserted.); (Fig. 6B ) the DASH client then requests dereferencing of the remote Period element by issuing an HTTP GET for the URL that appears in @xlink:href. The MBMS client responds by delivering the Period element associated with BaseURL="http://adserver.com/ad1?id="B"" in this example, and repeating steps 13-15 for all subsequent segments of ad. 
As to “obtaining a private MPD based on the additional period information” Lo teaches (¶0098) A Remote Period described in MPD 220 may reference ad content (e.g., advertisement data 224A-224C), which may be targeted to a specific user group/profile, by proper formatting of Period@xlink:href; (Fig. 6B and ¶0144) In the resolution of the XLink, MBMS client 308 may return a remote Period element customized (e.g., by groupID) to the user, the client replaces substitution parameter $groupID$ with ‘B’ it’s group value, thus generating/obtaining a private MPD (since the MPD will now have information that belongs to/is for one particular group “B” that the public MPD does not have); Furthermore (¶0129, ¶0127, ¶0121) The DASH client also requests segment (i.e., replaceable sub-periods) of Period_2 (referenced by the xlink) from the MBMS client, the MBMS client redirects (i.e., the replaceable sub-period isn’t directly identified by link but requires redirection) the DASH client to a localhost address using, e.g., an HTTP 303 response, in order to retrieve segments of Period_2 from a local cache.
As to “replacing, in accordance with the private MPD, a media segment associated with the replaceable sub-period with an alternate media segment.” Lo teaches (Fig. 6B, ¶0065-¶0066) the updated MPD contains a remote Period element that describes the advertisement Segments to be fetched during the insertion/splice point in the program; (¶0108 and ¶0111) segments described by period associated with http://adserver.com/ad1?id="B" are an alternative to media segments described by http://adserver.com/ad1?id="A" and http://adserver.com/ad1?id="C,".
Lo does not teach that the application is “an authorized” application. However, Xu teaches (¶0018 and ¶0019) ad insertion into a manifest using a cryptographic key (i.e., a mechanism for authorization) and that the ad segment is inserted into the manifest only if the signature is verified using the cryptographic key. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lo that replaces advertisements segments in an MPD using an XLink with cryptographic key encryption as taught by Xu in order to prevent unauthorized modification or replacement of ad content.

Regarding claim 2, “The method according to claim 1, wherein the replaceable sub-period indicates the media segment of the public MPD as a default media segment.” Lo teaches (¶0121) using a default ad.

Regarding claim 4, “The method according to claim 1, wherein the private MPD identifies the alternate media segment.” Lo teaches (Fig. 6B) after replacing $groupID$ with B for the MPD; (¶0108 and ¶0111) fetching segments described by period associated with http://adserver.com/ad1?id="B" as an alternative to media segments described by http://adserver.com/ad1?id="A" and http://adserver.com/ad1?id="C,".

Regarding claim 5, “The method according to claim 1, further comprising: receiving a digital television signal that includes the public MPD and the at least one media segment, and downloading the authorized application from the received digital television signal or based on download information included in the received digital television signal” Lo teaches (¶0003, ¶0153-¶0154) digital video capabilities are incorporated into digital television ; (¶0098) CDN/Origin server may send the remote Period data dynamically using a DASH-specific event to trigger DASH access client 204 to acquire updates to MPD 220, which is used to acquire the remote advertisement.

Regarding claim 6, “The method according to claim 1, wherein resolution of the XLink yields at least three sub-periods including the replaceable sub-period and the at least three sub-periods replace the period.” Lo teaches (¶0118) advertisement that is inserted is selected from a group of ad1?id=A, ad1?id=B, or ad1?id=C; (¶0111-¶0113) ads a, b, and c, could be selected/presented based on the profile of the user.

Regarding claim 7, its rejection is similar to claim 1.

Regarding claim 8, its rejection is similar to claim 2.

Regarding claim 10, its rejection is similar to claim 4.

Regarding claim 11, its rejection is similar to claim 5.

Regarding claim 12, its rejection is similar to claim 6.

Regarding claim 13, its rejection is similar to claim 1.

Regarding claim 14, its rejection is similar to claim 2.

Regarding claim 16, its rejection is similar to claim 4.

Regarding claim 17, its rejection is similar to claim 5.

Regarding claim 18, its rejection is similar to claim 6.

Regarding claim 19, its rejection is similar to claim 1.

Regarding claim 20, “The reception apparatus according to claim 7, wherein the additional period information includes one or more period elements of the private MPD, each of the one or more period elements identifying a replaceable sub-period that is not identified in the public MPD.” Lo teaches(¶0065 and ¶0119) fetching an updated MPD that indicates a remote period with Period@xlink; (¶0144 and ¶0142) in the resolution of the XLink, MBMS client may return a remote period element customized/personalized/private (e.g., by the groupID) to the user, that period element contains references to the ad content for the duration of the Period; (¶0011 and ¶0108) a file delivery table (FDT) or Filter Description fragment including a groupIDFilter syntax element (both considered to be “additional period information that is determined based on the XLink” under the broadest reasonable interpretation) (¶0098 and ¶0103) XLink resolver retrieves data describing an appropriate remote Period from ad decision server; (¶0139) that a DASH client may send an XLink to MBMS client 308, XLink resolver 310 (a part of the MBMS client) XLink resolver may resolve the XLink; (¶0009, ¶0098) when a XLink URL is dereferenced the advertisement media data is selected from a remote location/ad decision server 208

Regarding claim 21, Lo does not teach “The reception apparatus according to claim 7, wherein the additional period information is generated by the authorized application.” Xu teaches (¶0018 and ¶0019) ad insertion into a manifest using a cryptographic key (i.e., a mechanism for authorization) and that the ad segment is inserted into the manifest only if the signature is verified using the cryptographic key. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lo that replaces advertisements segments in an MPD using an XLink with cryptographic key encryption as taught by Xu in order to prevent unauthorized modification or replacement of ad content.

Claims 3, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lo and Xu in view of Oyman et al. (US 20150081851, hereinafter Oyman.)
Regarding claim 3, Lo and Xu do not teach “The method according to claim 1, wherein the additional period information is the private MPD.” However, Oyman teaches (¶0062, ¶0061, ¶0063) Within a first MPD for the streaming media content (e g., a first XML file), a second MPD for the targeted media content that relates to the user profile (i.e., a second XML file) can be referenced using XLINK. The remote elements from the second MPD can be inserted into the first MPD, thereby resulting in a larger MPD. In other words, two XML files can be merged to create the larger MPD. The usage here is for advertisement insertion because advertisements typically are communicated from different servers. The advertisements are managed separately from the streaming media content. In order to insert an advertisement into the streaming media content (e.g., an ongoing DASH stream), XLINK can be used to refer to external DASH segments for the advertisement. The second MPD associated with the external DASH segments (i.e., the MPD for the targeted media content) can get inserted and merged with the first MPD for the streaming media content in order to create the larger MPD or a merged MPD. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system that replaces advertisements segments in an MPD using an XLink as taught by Lo and Xu with the merged MPD as taught by Oyman since the merged MPD can provide an overall content description for both the streaming media content and the targeted media content files (e.g., the advertisements that relate to the user profile) and the UE can use the merged MPD to play both the streaming media content and the targeted media content.

Regarding claim 9, its rejection is similar to claim 3.

Regarding claim 15, its rejection is similar to claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425     

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425